Citation Nr: 1123102	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right eye solar retinopathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to service connection for a right eye condition.  The issue has been recharacterized for the reasons stated below.  Jurisdiction over this case was subsequently transferred to the VARO in Portland, Oregon, and that office forwarded the appeal to the Board.


FINDING OF FACT

The Veteran's right eye solar retinopathy is related to his exposure to sunlight glare off of the ocean while serving aboard Navy ships.


CONCLUSION OF LAW

Right eye solar retinopathy was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, as the Board is granting entitlement to the service connection for right eye solar retinopathy, the only claim on appeal has been substantiated, and there are no further VCAA duties on the part of VA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In a June 2008 statement, the Veteran sought service connection for worsening in the sight of his right eye, which he claimed was due to an in-service eye injury caused by trauma from a brass fitting.  In a March 2009 VA treatment note, an optometrist diagnosed myopic presbyope with mild astigmatism.  This diagnosis does not indicate the presence of a current disability for which service connection may be granted, because refractive error of the eye is not a disease or injury within the meaning of the above cited service connection statute and regulation.  See 38 C.F.R. § 3.303(c); see also McNeely v. Principi, 3 Vet App. 357, 364 (1992) (defining presbyopia as a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision, and holding Board's conclusion of lack of showing of disease or nexus to service injury to be reasonable in light of this definition).

Significantly, however, the VA optometrist also noted "apparent solar retinopathy per right macular appearance and the Patient's 20 year history of service in the Pacific while in the Navy."  The optometrist wrote that the medical literature cites increased susceptibility to solar-related retinopathy in military personnel serving at sea for extended periods.  He indicated that he discussed with the Veteran the findings and likely cause of reduced visual acuity of his right eye, and that, in light of the Veteran's stated extensive exposure to sunlight glare off of the ocean while in service, the diagnosis of solar retinopathy was more probable.  The Veteran's DD Form 214 and service treatment records confirm that he spent significant amounts of time on board ships at sea during his nearly 20 years of service.

The VA optometrist based his conclusion of a likely relationship between the Veteran's solar retinopathy and his exposure to sunlight glare from the ocean on his examination of the Veteran (citing the appearance of the right macula), the Veteran's own competent statements as to exposure to sunlight glare (which are consistent with the circumstances of his service), and the medical literature, and explained why these facts supported his conclusion.  Consequently, his opinion that the Veteran's current right eye solar retinopathy is related to his military service is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; other considerations include qualifications of, and information available to, the person opining).  See also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2010) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  As there is no contrary medical opinion, service connection for the diagnosed disability of right eye solar retinopathy must be granted.


ORDER

Entitlement to service connection for right eye solar retinopathy is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


